

CHANGE OF CONTROL ADDENDUM TO THE EMPLOYMENT AGREEMENT
THIS CHANGE OF CONTROL ADDENDUM TO THE EMPLOYMENT AGREEMENT, dated March 11,
2019 (the “Addendum”), is by and between ZAGG Inc, a Delaware corporation (the
“Company”), and Taylor Smith (“Executive” or “you”).
A. The Company and Executive entered into that certain Employment Agreement
effective as of March 31, 2019, pursuant to which the Company employed Executive
as its Chief Financial Officer (the “Agreement”). Except as otherwise provided
in this Addendum, all capitalized terms used but not defined in this Addendum
shall have the meanings given to them in the Agreement; and
B. The Company and Executive desire to amend and supplement the Agreement as
provided herein.
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1. Addition of Change of Control Addendum. The Change of Control Addendum set
forth below is hereby incorporated into the Agreement and shall be attached
thereto as Exhibit B.
CHANGE OF CONTROL ADDENDUM
Notwithstanding any other provision contained herein, if your employment
hereunder is terminated for Good Reason or by the Company without Cause (other
than on the account of your death or Disability), in each case within twelve
(12) months following a Change of Control (as defined below), you shall be
entitled to receive, subject to your execution of a general release of known and
unknown claims in a form satisfactory to the Company, severance payments equal
to your current compensation, less applicable withholding, for twelve (12)
months after the date of your separation (the “Severance Pay”). Your “current
compensation” shall mean the sum of your Base Salary plus your annual targeted
cash bonus in effect for the year of your termination. Subject to the terms of
the second following paragraph regarding “specified employees,” the Severance
Pay will commence on the first payroll date at least sixty (60) days after your
termination of employment if you timely return the executed release and shall be
paid bi-weekly in accordance with the Company’s normal payroll practices. The
vesting and exercisability of each option granted to you by the Company (or of
any property received by you in exchange for such options in a Change of
Control) and the vesting, exercisability or settlement of any other equity
awards granted to you by the Company, shall be automatically accelerated in
full. During the severance period of twelve (12) months, the Company will also
pay the premiums to continue your group health insurance coverage under COBRA if
you are eligible for COBRA and have elected continuation coverage under the
applicable rules. However, the Company’s COBRA payment obligations shall
immediately cease to the extent you become eligible for substantially equivalent
health insurance coverage from a subsequent employer.
For avoidance of doubt, if your employment is terminated for Good Reason within
12 months following a Change of Control, you will not be eligible for the
benefits described in Section 5 of the Agreement in addition to the benefits
provided under this Addendum. Further, if your employment is terminated without
Cause within 12 months following a Change of Control, you will not be eligible
for the benefits described in Section 6(b) of the Agreement in addition to the
benefits provided under this Addendum.
For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), each Severance Payment under this Change of Control Addendum is
hereby designated as a separate payment. If the Company determines that you are
a “specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
your Separation, then (i) the Severance Payments, to the extent that they are
subject to Section 409A of the Code, will commence during the seventh month
after your Separation and (ii) the installments that otherwise would have been
paid during the first six months after your Separation will be paid in a lump
sum when the Severance Payments commence.




--------------------------------------------------------------------------------



For purposes of this Addendum, “Change of Control” shall mean the occurrence of
any of the following:
(i) one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; provided that, a Change of Control shall not occur
if any person (or more than one person acting as a group) owns more than 50% of
the total fair market value or total voting power of the Company’s stock and
acquires additional stock;
(ii) one person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 30% or more of the
total voting power of the stock of the Company;
(iii) a majority of the members of the Board of Directors of the Company are
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the Board of Directors of the Company
before the date of such appointment or election; or
(iv) the complete liquidation of the Company or the sale or other disposition by
the Company of all or substantially all of the Company’s assets.
2. Agreement Affirmed. As modified hereby, the Agreement is hereby affirmed and
deemed to continue in full force and effect.
3. Counterparts. This Addendum may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which, when
taken together, constitute one and the same document. The signature of any party
to any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. This Addendum may be executed and delivered by facsimile, or
by email in portable document format (.pdf) and delivery of the executed
signature page by such method will be deemed to have the same effect as if the
original signature had been delivered to other the party.
IN WITNESS WHEREOF, the parties have executed this Change of Control Addendum to
the Employment Agreement as of the date above written.


“COMPANY”
ZAGG Inc
By: /s/ Chris Ahern
Chris Ahern
Title: Chief Executive Officer


“EXECUTIVE”
/s/ Taylor Smith
Taylor Smith

